Citation Nr: 1138736	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-22 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) by reason of service-connected disability.


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970 with other service of 1 month and 24 days.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the RO.

In November 2009, the Board remanded the case to the RO for additional development of the record.

In a January 2011 decision, the Board assigned an increased rating of 10 percent prior to July 25, 2008 and an increased rating of 20 percent, but not higher beginning on July 25, 2008 for the service-connected peripheral neuropathy of the right lower extremity and an increased rating of 10 percent prior to July 25, 2008, an increased rating of 20 percent, but not higher beginning July 25, 2008 for the service-connected peripheral neuropathy of the left lower extremity.  Therefore, these issues are no longer on appeal.

The Board notes that a Supplemental Statement of the Case was issued in error for entitlement to a higher initial rating for service-connected peripheral neuropathy in June 2011.

An issue of a TDIU rating was inferred and remanded by the Board in January 2011.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU rating may be encompassed in a claim for increase or an appeal of an initial rating).


FINDING OF FACT

On January and February 2011, prior to the promulgation of a decision as to the matter of a TDIU rating remaining in this appeal, the Board received written notification from the Veteran that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran has withdrawn this appeal in writing, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, as the Board does not have jurisdiction to further review the appeal, it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


